Citation Nr: 0110607	
Decision Date: 04/11/01    Archive Date: 04/23/01

DOCKET NO.  00-09 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for degenerative joint 
disease, residual of low back injury, currently evaluated as 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1970 and from July 1971 to June 1980.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1999 rating action of the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), which increased the 
rating for the veteran's service-connected low back 
disability to 10 percent, effective from February 11, 1999.  


REMAND

The veteran contends that his service-connected low back 
disability is more severe than the 10 percent rating recently 
assigned indicates.  He was afforded VA examinations in April 
1999 and March 2000; however, the Board finds those 
examinations inadequate for rating purposes.  As such, the 
case must be remanded in order to obtain a medical 
examination which contains sufficient detail.  38 C.F.R. § 
4.2 (2000).

In addition to findings related to the lumbosacral spine, 
both examination reports included references to a nonservice-
connected cervical spine condition and disability related 
thereto.  Unfortunately, neither examination made any 
distinction between manifestations related to the nonservice-
connected cervical spine disability and those caused by the 
service-connected low back disorder.  

In April 1999, the veteran was noted to be unable to stand 
alone because of foot drop and weakness on the right side of 
his foot.  He also complained of pain on the left side of his 
back.  In March 2000, the veteran was reportedly unable to 
stand to perform any range of motion of the lumbar spine.  In 
the rating action presently on appeal, the RO indicated that 
the veteran was unable to stand because of complications from 
the nonservice-connected cervical spine disorder.  The Board 
observes, however, that VA examinations conducted to date do 
not include any medical comment to that effect nor do they 
distinguish between functional limitations imposed by the 
service-connected low back disability and any functional 
limitations caused by nonservice-connected disabilities.  
Because the Board cannot exercise its own independent 
judgment on medical matters, further examination is required, 
to include an opinion based on review of the entire record.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991). 

The Board would also point out that any examination of 
musculoskeletal disability done for rating purposes must 
include certain findings and conclusions that have heretofore 
been overlooked in VA examinations of record.  Specifically, 
such examinations must include consideration of all factors 
identified in 38 C.F.R. §§ 4.40, 4.45 (2000).  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Under these circumstances, on remand, the veteran should be 
afforded a complete VA examination which details all 
manifestations specifically related to the service-connected 
degenerative joint disease, residuals of a low back injury, 
with consideration of the veteran's functional loss due to 
pain and the other factors noted above.  The Board notes in 
this regard that it the development of facts includes a 
"thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  See also Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).

In light of the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should contact the veteran and 
ask him whether he has received any 
treatment for his service-connected low 
back disorder since March 2000, the date 
of the last VA examination of his low 
back.  Based on his response, the RO 
should obtain and associate with the 
claims file all pertinent medical records 
from any source(s) or facility(ies) 
identified by the veteran.  If any 
requested records are unavailable, or the 
search for such records otherwise yields 
negative results, that fact should 
clearly be documented in the veteran's 
claims file, and the veteran and his 
representative so notified.

2.  After associating all available 
records received pursuant to the 
development requested above with the 
claims folder, the veteran should be 
afforded VA neurological and orthopedic 
examinations in order the determine the 
extent of disabling manifestations 
related to the service-connected 
degenerative joint disease, residuals of 
a low back injury.   The claims folder, 
along with a complete copy of this 
REMAND, must be made available to and be 
reviewed by the examining physicians in 
connection with the examinations.  All 
indicated tests and studies necessary to 
address the extent of functional 
impairment due to the veteran's low back 
disability should be performed.  All 
clinical findings should be reported in 
detail.  

Findings must take into account all 
functional impairments identified in 38 
C.F.R. §§ 4.40, 4.45, including pain on 
use, incoordination, weakness, 
fatigability, abnormal movements, etc.  
Any functional impairment identified 
should be expressed in terms of 
additional range-of-motion loss beyond 
that clinically demonstrated.  That is, 
the examiners should conduct range of 
motion testing, and should state what is 
considered normal range of motion.  The 
examiners should also address whether 
there is likely to be an additional loss 
of motion due to pain on use; weakened 
movement; excess fatigability; or 
incoordination.  The examiners must 
differentiate any symptoms related to a 
cervical spine disability from any 
symptoms related to the veteran's service 
connected low back disorder.   

3.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2000).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

4.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
re-adjudicate the veteran's claim in 
light of all pertinent evidence and legal 
authority, the recently amended/added 
statutory provisions pertaining to VA's 
duties to assist/notify a claimant; and, 
as appropriate, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 and the DeLuca 
decision, cited to above (pertaining to 
functional loss due to pain, weakness, 
and other factors).  If the benefit 
sought on appeal remains denied, both the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and given the opportunity to 
respond within the applicable time before 
the case is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




